J-A26045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.R.B., A MINOR                  IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA




APPEAL OF: M.R.B., A MINOR

                                                         No. 2008 MDA 2014


             Appeal from the Dispositional Order October 22, 2014
               in the Court of Common Pleas of Dauphin County
               Juvenile Division at No.: CP-22-JV-0000053-2014


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED SEPTEMBER 29, 2015

        Appellant, M.R.B., a minor, appeals from the dispositional order

following the juvenile court’s adjudication of delinquency following her

counseled admission to five counts each of forgery, theft by deception,

receiving stolen property, criminal conspiracy, and bad checks.1        Appellant

challenges the restitution award.          We affirm on the basis of the juvenile

court’s January 23, 2015 opinion.

        In its January 23, 2015 opinion, the juvenile court fully and correctly

sets forth the relevant facts and procedural history of this case.           (See


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  18 Pa.C.S.A. §§ 4101(a)(2), 3922(a)(1), 3925(a), 903(c), and 4105(a)(1),
respectively.
J-A26045-15



Juvenile Court Opinion, 1/23/15, at 1-2). Therefore, we have no reason to

restate them here.

      Appellant raises the following issues for our review:

      I.   Whether the trial court abused its discretion by
      misapplying the law when it awarded restitution to Ms. Pamela
      Weinberg as a third party?

      II.  Whether the trial court abused its discretion by awarding
      excessive restitution in the amount of [$1,215.21]?

(Appellant’s Brief, at 5).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the juvenile court, we

conclude that there is no merit to Appellant’s issues.        The juvenile court

properly disposed of all of the questions presented. (See Juvenile Ct. Op.,

at 3-5) (finding: (1) juvenile court properly exercised its discretion in award

of joint and several restitution; and (2) amount of restitution award

appropriate).   Accordingly, we affirm on the basis of the juvenile court’s

January 23, 2015 opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/2015



                                     -2-
                                                                                    'JANCirculated 09/04/2015 02:37 PM
                                                                                             2 7 20iS

 IN THE INTEREST OF                                         IN THE COURT OF COMMON PLEAS
                                                            DAUPHIN COUNTY, PENNSYLVANIA



                         vs.                                NO. 53-N-2014                                    ·--, .
                                                                                                       .,I     •~·




 M.B., a minor                                              CRIMINAL MATTER

                   TRIAL COURT MEMORANDUM OPINION PURSUANT TO
                 PENNSYLVANIA RULE OF APPELLATE PROCEDURE 1925(A)

        Presently before the Superior Court of Pennsylvania is the appeal         .ofll••••
 (Appellant) from this Court's.Order, dated October 22, 2014, in which Appellant was directed to

 pay restitution in the amount of one thousand two hundred fifteen dollars and twenty-one cents

 ($1,215.21) to Ms. Pamela Weinberg'.

                                                    Procedural History

        Written allegations were filed on April 1, 2014. The Commonwealth filed a Juvenile

 Petition in the matter on June 9, 2014. This Court entered a temporary Order on June 25, 2014

 directing that Appellant be detained pending further review of this Court. Appellant received a

 psychological and IQ assessment on August 29, 2014. On September 29, 2014, Appellant
                               .                .


 entered a Counseled Admission pursuant to a negotiated plea agreement to five (5) counts of

 Forgery', five (5) counts of Theft By Deception', five (5) counts of Receiving Stolen Property",

. five (5) counts of Criminal Conspiracy5 and five (5) counts of Bad Checks6, each charge graded

 as a First Degree Misdemeanor. Appellant was adjudicated delinquent on October 22, 2014 and


I
  Pamela Weinberg is Jessica Weinberg's mother. Jessica Weinberg was the person who cashed the fraudulent
checks on Appellant's behalf. Pamela Weinberg paid $1,215.21 to Member's First Bank on behalfofher daughter,
Jessica Weinberg.
2
  18 Pa.C.S.A. 410l(a)(2)
3
  18 Pa.C.S.A. 3922(a)(I)
4
  18 Pa.C.S.A. 3925(a)
5
  18 Pa.C.S.A. 903
6
  18 Pa.C.S.A. 41 OS(a)(l)
                                                                                        Circulated 09/04/2015 02:37 PM




a period of probation was imposed.      Also on this date, Appellant was directed to make

restitution in the amount ofone thousand two hundred fifteen dollars and twenty-one                  cents

($1,215.21)   to Ms. Pamela Weinberg.    On November 5, 2014, Appellant filed a Post-

Dispositional Motion and a Petition for Transcript. · Appellant's   Petition for Transcript was

granted on November 13, 2014. Appellant was granted Leave to Appeal In Forma Pauperis on

November 26, 2014. Also on November. 26, 2014, Appellant filed Notice of Appeal.                     On

December 4, 2014, this Court directed .Appellant to file a concise· statement of issues intended to
                                                                      .   . . . .   . .. . . .   .        ~l:   ...
be argued onappeal, · Appellant filed   a timely   Statementof Matters Complained of on Appeal on

December 12, 2014.


                                     Factual Background

        Five checks were stolen from B.J. Smith. (Notes of Testimony, September 29, 2014, 7).

Appellant and Terrance Morten approached Jessica Weinberg, a friend, and asked her to cash the

stolen checks. (N.T., 7). Ms. Weinberg first cashed a check in the amount of $300.00 and then

cashed three additional checks in the amount of $300.00, all on Appellant's behalf. (N.T., 7).

Appellant told Ms. Weinberg that the checks belonged to a family member who was in prison and

that Appellant had received permission from the owner to write checks to pay rent. (N·.T., 7).

However, the checks were stolen from B.J. Smith. (N.T., 7). Mr. Smith reported that the checks

had been stolen and that he did not give anyone permission to cash them. (N.T., 7).


                    Appellant's Statement of Errors Complained of on Appeal

        Appellant argues the following on appeal:




                                                    2
                                                                                 Circulated 09/04/2015 02:37 PM




         I . The trial court erred by ordering restitution in the amount of one thousand two

             hundred fifteen dollars and twenty-one cents ($1,215.21) to a third party, Ms. Pamela

             Weinberg.

         2. The trial court by [sic] ordering restitution in the amount of one thousand two

             hundred fifteen dollars and twenty-one cents ($1,215.21) as it was excessive and

             unreasonable in light of her degree of culpability in comparison to the other involved

             parties.

· (StatementofErrors,      December 12, 2014, 1,2) ..

                                                 Discussion

         The Juvenile Act grants broad discretion to the court when determining an order of

restitution. Com v. B.D.G.,959 A.2d 362, 366 (Pa. Super. 2008). In relevant part, Pennsylvania

 statutory law dictates:

        ( a) [ijf the child is found to be a delinquent child, the court may make any of the
        following orders of disposition determined to be consistent with the protection of
        the public interest and best suited to the child's treatment, supervision,
        rehabilitation and welfare, which disposition shall, as appropriate to the individual
        circumstances of the child's case, provide balanced attention to the protection of
        the community, the imposition of accountability for offenses committed and the
        development of competencies to enable the child to become a responsible and
        productive member of the community[.]

42 Pa,C.S. §6352(a). That statute further provides that the court may order "payment by the

child of reasonable amounts of money as fines, costs, fees or restitution as deemed appropriate as

part of the plan of rehabilitation considering the nature of the acts committed and the earning

capacity of the child, including a contribution to a restitution fund." 42 Pa.C.S. §6352(a)(5). Our

Superior Court has held that that "[t]he Juvenile Act grants broad discretion to the court when

determining an appropriate disposition" and that disposition will not be disturbed absent a


                                                        3
                                                                                 Circulated 09/04/2015 02:37 PM




manifest abuse of discretion. In re J.G., 45 A.3d 1118, 1120 (Pa. Super. 2012) (citing In re

R.D.R., 876 A.2D 109, 1013 (Pa. Super. 2005)). In reviewing an order of restitution, the

Superior Court will find that discretion is abused where the order at issue is speculative or

excessive or lacks support in the record. In re J.G., 45 A.3d 1118, 1120 (Pa. Super. 2012) (citing

·In Interst of Dublinski, 695 A.2d 827, 829 (Pa Super. 1997)).

        Appellant argues that this Court erred when it ordered restitution in the amount of

$1,215.21 to a third party. Appellant further argues that the amount ordered was excessive and

unreasonablein   Iightof herdegree of'culpability in comparison to the other in~olved parties ..

        In the case ofln re J.E.D., 879 A.2d 288, (Pa. Super. 2004), where the court ordered the

juvenile to pay restitution stemming from a simple assault charge, the court applied a "but-for"

analysis in which the juvenile was liable for restitution for all damages "which would not have

occurred but -for his or her criminal acts" Id. at 289, 292.

        Here, "but-for" the Appellant's actions in this case, there would be no need for the

payment of restitution. However, Appellant admitted to the delinquent act which led to the need

for such restitution. Appellant testified that she understood that she broke the law. (N.T., 4).

Appellant further testified that she understood that she would face consequences of the

adjudication of delinquency which could include the payment of money. (N.T., 5). If it were not

for Appellant's actions, Pamela Weinberg would not have paid $1,215.21 to Member's First

Bank.

        Appellant further argues that the ordered amount of restitution was excessive and

unreasonable in light of her degree of culpability in comparison to the other involved parties.

However, in addition to the court having a broad measure of discretion in apportioning

responsibility, the Juvenile Act authorizes, "the court to order payment by the child of reasonable



                                                  4
                                                                                   Circulated 09/04/2015 02:37 PM




  amounts of money as fines, costs, or restitution as deemed appropriate as part of the plan of

  rehabilitation concerning the nature of the acts committed and the earning capacity of the child"

  Com. v. B.D.G., 959 A.2d 362, 367 (Pa. Super. 2008).

         This Court considered the fact that Appellant admitted to the charges and that Appellant

  is employed full-time as a manager at Install America and therefore able to pay the restitution

 ordered. (See Notes of Testimony, October 22, 2014, 6). This Court recognized that the amount

 of restitution ordered was appropriate as part of the plan of rehabilitation considering the nature

 of the acts committed and the earning capacity of'the child.

         Accordingly, we ask the Superior Court to affirm our Order of October 22, 2014 and to

 dismiss the appeal in this matter.




         Respectfully submitted:




                                                                                                  ,·•   ·.




 Distribution:    f-- i 1-/5 @        /Z :3D   P"
   The Superior Court of Pennsylvania  m (Ji. J \
  .Sandra J, O'Hara, Esq., Dauphin County District Attorney's Office , / D
'/.Corey Korinda, Esq., Dauphin County Public Defender's Office I   Io
· Clerk of Courts \LC
   Robert Sisock, Deputy Court Administrator 1\ t)
   Judge Cherry  i\ \)
                                                  5